AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for thH_
                                                                                                             FILED IN THE
                                                      Eastern District of Washington                     U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON

    DEMETRICE H., O/B/O A.O.J. III, a minor child,

                                                                     )
                                                                                                   May 30, 2019
                                                                                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-00224-SAB
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Court adopts Magistrate Judge Dimke's Report and Recommendation (ECF No. 16) in its entirety. Plaintiff's Motion
u
              for Summary Judgment (ECF No. 13) is DENIED. Defendant's Motion for Summary Judgment (ECF No. 14) is
              GRANTED. Judgment is entered in favor of Defendant.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Stanley A. Bastian                                            on a Report and Recommendation
      (ECF No. 16) and Motions for Summary Judgment (ECF Nos. 13 and 14).


Date: May 30, 2019                                                         CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                           %\ Deputy Clerk

                                                                            Penny Lamb
